Citation Nr: 0635134	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  99-23 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.	Entitlement to a rating for the residuals of a compression 
fracture of the cervical spine, evaluated as 30 percent 
disabling prior to April 13, 1999, and currently evaluated as 
50 percent disabling.  

2.	Entitlement to a rating for lumbosacral strain, with 
radiculopathy, evaluated as 20 percent disabling prior to 
April 13, 1999, and currently evaluated as 40 percent 
disabling.  

3.	Entitlement to a rating for a hiatal hernia, with reflux 
esophagitis, in excess of 10 percent disabling.

4.	Entitlement to a rating for right carpal tunnel syndrome 
in excess of 10 percent disabling.  

5.	Entitlement to an initial compensable rating for left 
carpal tunnel syndrome.  

6.	Entitlement to an initial compensable rating for lichen 
simplex chronicus.  

7.	Entitlement to an initial compensable rating for vitreous 
floaters in the eyes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to June 
1996.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Baltimore, 
Maryland, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran testified at hearings before the undersigned 
Member of the Board in December 2001, December 2004, and June 
2006.  

The case was remanded by the Board in July 2002 and February 
2005.  

The issues related to the ratings assigned for the veteran's 
cervical and lumbar spine disorders are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

At his hearing in June 2006, the veteran raised the issue of 
entitlement to a total rating by reason of individual 
unemployability due to service connected disabilities.  That 
issue has not been developed for appellate review, is not 
inextricably intertwined with the issues before the Board, 
and is referred to the RO for initial consideration.  See 
Kellar v. Brown, 6 Vet. App. 157 (1994).


FINDINGS OF FACT

1.	The veteran's hiatal hernia, with reflux esophagitis, is 
manifested by recurrent epigastric distress that must be 
treated with daily mediation; without symptoms such as 
substernal or arm or shoulder pain, or manifestations that 
are productive of considerable impairment of health.  

2.	The veteran manifests no more than mild incomplete 
paralysis of the right upper extremity.  

3.	The veteran has manifested mild incomplete paralysis of 
the left upper extremity since February 1998.  

4.	The veteran has not manifested exfoliation, exudation or 
itching on an exposed surface or extensive area due to lichen 
simplex chronicus; nor has he demonstrated a total body 
surface of over 5 percent or the need for topical medication 
for control of the disability.  

5.	The veteran's corrected visual acuity is 20/20 in each 
eye, with no demonstration of active pathology due to 
vitreous floaters.  




CONCLUSIONS OF LAW

1.	The criteria for an initial rating in excess of 10 percent 
for hiatal hernia, with reflux esophagitis have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Code 7346 
(2006).  

2.	The criteria for an initial rating in excess of 10 percent 
for carpal tunnel syndrome of the right upper extremity have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.124a, Code 8515 (2006).  

3.	The criteria for an initial 10 percent rating, but no 
more, for carpal tunnel syndrome of the left upper extremity 
have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.124a, Code 8515 (2006).  

4.	The criteria for an initial compensable evaluation for 
lichen simplex chronicus have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Code 7806 
(2001-2006).  

5.	The criteria for an initial compensable evaluation for 
vitreous floaters have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.84a, Code 6008 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In a VCAA letter dated in December 2002, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for increased ratings, but he was not 
provided with notice of the type of evidence necessary to 
establish an effective date for the disabilities on appeal.  
Despite the inadequate notice provided to the veteran on this 
latter element, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claims for 
increased ratings, any questions as to the appropriate 
effective date to be assigned is rendered moot.  

The veteran is seeking increased evaluations for many of his 
service connected disabilities.  He has appealed the initial 
evaluations assigned for these disabilities and, thus, the 
propriety of the initial evaluations is properly before the 
Board.  Fenderson v. West, 12 Vet. App. 119 (1999).  He has 
testified at several hearings on appeal regarding the extent 
of his service connected disabilities.  The Board, for each 
rating has taken his testimony into consideration.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Service connection for a hiatal hernia, with reflux 
esophagitis, was granted by the RO and eventually assigned an 
initial evaluation as 10 percent disabling.  For a hiatal 
hernia, with symptoms of pain, vomiting, material weight loss 
and hematemesis or melena with moderate anemia, or other 
symptom combinations productive of severe impairment of 
health, a 60 percent rating is warranted; with persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health, a 30 
percent rating is warranted; with two or more symptoms of the 
criteria needed for a 30 percent rating of less severity, a 
10 percent evaluation is warranted.  38 C.F.R. § 4.114, code 
7346.  

A report of an examination by the veteran's private 
physician, dated in January 1997, has been received.  At that 
time, it was reported that the veteran had a history of 
gastritis and had been found to have a hiatal hernia during 
service.  He reported having abdominal bloating as well as 
regurgitation of acid.  He occasionally had a substernal 
burning sensation, but denied weight loss, fever or chills.  
During a recent physical examination, he was found to have 
occult blood in the stool.  On examination, he was in no 
acute distress.  He weighed 235 pounds.  The abdomen was not 
distended.  There was no tenderness or rebound tenderness.  
Bowel sounds were normoactive.  There was no palpable 
organomegaly or intra-abdominal mass.  The assessment was 
that the veteran had had gastritis and still had symptoms 
compatible with gastroesophageal reflux disease.  
Differential diagnoses included reflux esophagitis, 
esophageal ulceration Barrett's esophagus, colonic tumor or 
colitis.  

An examination was conducted by VA in February 1998.  At that 
time, the veteran reported having gastrointestinal symptoms 
associated with the use of nonsteroidal medication utilized 
to treat his service connected orthopedic disabilities.  He 
had symptoms of heartburn and reflux that had been 
successfully treated with the medication Prilosec.  A report 
of an upper endoscopy showed that there were multiple 
ulcerations at the GE junction, the biggest ulceration was 
stated to be 3 mm. in size.  No Barrett's mucosa was seen.  
The gastric folds were not unusual and the duodenum was 
normal.  Colonoscopy was unremarkable regarding the veteran's 
hiatal hernia or reflux esophagitis.  On physical 
examination, the veteran's weight was reported to be stable 
and his diet was good.  The abdomen was soft and nontender, 
with no organomegaly and no rebound or masses present.  The 
diagnosis was of reflux esophagitis, occurring at the time he 
was consuming nonsteroidal anti-inflammatory drugs for 
orthopedic problems, but persisting in the absence of this 
medication.  

An examination was conducted by VA in March 2004.  At that 
time, the veteran reported that he had had episodes during 
service of heartburn and gas pains that were aggravated by 
the intake of soda, spicy food, chocolate and assuming a 
supine position.  A hiatal hernia was demonstrated on upper 
endoscopy evaluation during service.  Repeat endoscopy in 
1996 reportedly showed reflux esophagitis changes and on 
biopsy it showed acute inflammatory exudate, chronic 
inflammation, ulcerations and changes of Barrett's esophagus.  
There was no history of weight loss, melena or hematemesis at 
present.  On examination, the veteran stood 5 foot 11 inches 
tall and weighed 240 pounds.  An abdominal scar, measuring 8 
inches in length was noted.  The final pertinent diagnoses 
were gastroesophageal reflux disease, hiatal hernia, and 
Barrett's esophagus.  

Reports of testing performed at a private facility in October 
2006 have been received.  At that time, a colonoscopy was 
normal.  An esophagogastroduodenoscopy (EGD) was interpreted 
as showing grade I nonerosive esophagitis of the distal 
esophagus and the gastroesophageal junction.  Nonerosive 
gastritis of the antrum was also found, but the 
gastroesophageal junction and duodenum appeared to be normal.  
Among the recommendations made was that the veteran should 
decrease excess weight; avoid certain foods, medications, and 
cigarettes; and continue his current medication, Protonix.  

The veteran's gastrointestinal disorder is manifested by 
recurrent epigastric distress that must be treated with daily 
mediation.  However, he has not exhibited symptoms such as 
substernal or arm or shoulder pain, or manifestations that 
are productive of considerable impairment of health.  As 
such, he has not demonstrated the criteria necessary for a 
rating in excess of his currently assigned 10 percent rating 
for his service-connected hiatal hernia, with reflux 
esophagitis.  Absent such a demonstrated, an increased rating 
must be denied.  

Service connection for carpel tunnel syndrome of the left 
upper extremity was granted by the RO in a December 1996 
rating action, at which time the current noncompensable 
evaluation was assigned.  Carpel tunnel syndrome of the right 
upper extremity was assigned a separate 10 percent 
evaluation, retroactively to June 1996, by rating decision of 
the RO dated in March 1999.  

A neurologic examination was conducted by VA in August 1996.  
At that time, it was noted that he had been found to have 
bilateral carpel tunnel syndrome in 1992 on nerve conduction 
studies.  On this examination, his left hand only bothered 
him if he worked hard.  The right hand had a constant feeling 
of numbness in the fingers.  On examination, sensation was 
decreased in the index finger and thumb of the right hand.  
There was no pain to percussion over the wrists.  Tinel's 
sign was negative.  The pertinent was diagnosis was bilateral 
carpal tunnel syndrome.  

A neurologic examination was conducted by VA in February 
1998.  At that time, the veteran related that he had had pain 
in the right wrist in 1989 and in both wrists in 1992.  He 
did not wish to have surgical treatment, but was treated with 
splints, which he stated had not done any good.  He 
complained of numbness in the right thumb, first and second 
finger of the right hand, with symptoms far less severe on 
the left.  Examination showed normal sensation throughout.  
There was a positive Tinel's sign on the right and a very 
slight positive Tinel's sign on the left.  

A report of a private neurologic evaluation performed in 
March 1998 shows that the veteran had complaints of numbness 
and tingling of the right hand that was worse at night and 
with use.  He had used a brace with no benefit.  His 
presentation was classic for carpal tunnel syndrome.  
Examination showed diminished sensation to pinprick and light 
touch on the thumb and index finger of the right hand, as 
well as the lateral aspect of the middle finger.  Sensation 
was otherwise symmetric in the upper extremities.  Additional 
records show that the veteran underwent an open carpal tunnel 
release of the right hand in June 1998.  In July 1998, 
examination showed the sutures to be intact and the incision 
was clean and dry with no erythema and no discharge.  The 
sutures were removed at that time.  On examination in May 
1999, the veteran had complaints of some weakness in 
opposition of the right hand and some numbness along the 
fourth and fifth digits of the right hand.  Examination 
showed decreased light touch sensation over the ulnar aspect 
of the right hand.  He had excellent flexion and abduction of 
the right thumb, but was unable to completely oppose the 
thumb against the pinky.  He did appear to have good forceful 
opposition, but slightly limited range of motion.  

An examination was conducted by VA in by VA in May 1999.  At 
that time, examination of both wrists showed a 2.5 inch, 
well-healed carpal tunnel surgical incision along the 
anterior aspect.  There was no fluid, heat, erythema, 
tenderness, crepitus or laxity.  There was no Tinel's sign.  
Range of motion bilaterally showed dorsiflexion to 70 
degrees, palmar flexion to 80 degrees, ulnar deviation to 40 
degrees, and radial deviation to 20 degrees.  The pertinent 
impression was status post right carpal tunnel release.  

Private treatment records, dated in August 2003, show that 
the veteran had undergone a carpal tunnel release of the 
right hand, with resultant improvement in numbness and 
weakness in the right hand.  In the last six months he had 
developed left hand numbness predominantly in the middle and 
ring finger.  On occasion he woke up with the hand numb and 
believed that these symptoms were very similar to the carpal 
tunnel symptoms that he had in his right hand in 1998.  
Sensory examination revealed a positive Tinel's sign in the 
left wrist and decreased light touch and pinprick in the 
right middle and lateral aspect of the right ring finger.  
The impression was left arm, consistent with recurrent carpal 
tunnel syndrome.  Nerve conduction velocity studies (NCV) and 
electromyographic (EMG) testing were recommended.  

NCV and EMG testing was conducted in August 2003.  These were 
interpreted as showing left median neuropathy at the wrist, 
consistent with carpal tunnel syndrome, moderate in nature, 
and right median neuropathy at the wrist, consistent with 
carpal tunnel syndrome, mild to moderate in nature.  
Additional records dated in March 2004, show that the veteran 
was three months removed from a carpal tunnel release surgery 
on the left, but still had numbness of the thumb, index, long 
and radial half of the ring finger that were unchanged when 
compared to preoperative symptoms.  Tinel sign was negative, 
but Phalen and median nerve compression tests were mildly 
positive.  The examiner stated that he suspected that the 
carpal tunnel will remain a chronic condition for him for the 
foreseeable future.  

A neurologic examination was conducted by VA in March 2004.  
At that time, sensory examination revealed some slight 
decrease to pin on the first three fingers of the left hand 
and a positive Tinel's sign over both elbows and both wrists.  
The pertinent diagnosis was bilateral carpal tunnel syndrome.  

An examination was conducted by VA in May 2005.  It was noted 
that the veteran was right handed.  At that time, examination 
of the wrists showed a 3 inch, well-healed, carpal tunnel 
incision on the right wrist.  There was no swelling, fluid, 
heat, erythema, crepitus or laxity.  There was moderate 
diffuse tenderness bilaterally.  There was a positive Tinel 
and Phalen signs, bilaterally.  Range of motion showed 
dorsiflexion to 55 degrees, palmar flexion to 70 degrees, 
ulnar deviation to 40 degrees and radial deviation to 15 
degrees.  Neurologic evaluation showed mild decrease in pin 
sensation in both median nerve distributions.  The pertinent 
diagnosis was bilateral median nerve neuropathy.  

For mild incomplete paralysis of the median nerve, a 10 
percent rating is warranted for either a major or minor 
extremity.  Moderate incomplete paralysis warrants a 30 
percent rating for a major extremity and 20 percent for a 
minor extremity.  38 C.F.R. § 4.124a, Code 8515.  

The veteran has had mild disability of his right median nerve 
since service, as demonstrated by numbness and the 
development of a positive Tinel's sign.  This led to surgery 
in 1998, with some, but not all resolution of his symptoms.  
He continues to have mild incomplete paralysis of the median 
nerve of the right upper extremity, but moderate disability, 
even on NCV and EMG studies that were performed in March 
2003, has not been demonstrated.  Under these circumstances, 
a rating in excess of the currently assigned 10 percent 
rating is not warranted.  Regarding the left upper extremity; 
however, an increase, to 10 percent has been warranted for 
some time.  The veteran did not have symptomatology of the 
left upper extremity in 1996, but by February 1998, a 
positive Tinel's sign was detected.  The left upper extremity 
neuropathy worsened to the point where surgery was needed in 
late 2003, but by March 2004, numbness of several of the 
fingers of the left hand continued to be shown.  While 
moderate incomplete paralysis has not been demonstrated in 
the record, the Board finds that mild incomplete paralysis 
has clearly been shown at least since the examination in 
February 1998.  As such a 10 percent rating for carpal tunnel 
syndrome of the left upper extremity is warranted since that 
time.  

Service connection for lichen simplex chronicus, a skin 
disorder, was established by rating decision of the RO dated 
in December 1996.  At that time the current noncompensable 
evaluation was assigned.  The disorder has been evaluated as 
analogous to eczema.  When an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  Nor will ratings assigned 
to organic diseases and injuries be assigned by analogy to 
conditions of functional origin.  38 C.F.R. § 4.20.  The 
evaluation of eczema was revised as of August 2002.  

The regulations for the evaluation of disabilities of the 
skin were amended, effective August 30, 2002. 67 Fed. Reg. 
49590-49599 (July 31, 2002) and 67 Fed. Reg. 58448-58449 
(Sept. 16, 2002). When regulations are changed during the 
course of the veteran's appeal, the criteria that are to the 
advantage of the veteran should be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Revised regulations do 
not allow for their retroactive application unless those 
regulations contain such provisions and may only be applied 
as of the effective date. VAOPGCPREC 3-2000.

For eczema, with slight, if any exfoliation, exudation or 
itching, if on a nonexposed surface or small area, a 
noncompensable rating is warranted.  For eczema, with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area, a 10 percent rating is warranted.  
For eczema, with exudation or itching constant, extensive 
lesions, or marked disfigurement, a 30 percent rating is 
warranted.  For eczema, with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant, a 50 percent 
rating is warranted.  38 C.F.R. § 4.118, Code 7806.  

Dermatitis or eczema with more than 40 percent of the entire 
body or more than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period warrants a 60 percent rating.  
With 20 to 40 percent of the entire body or 20 to 40 percent 
of exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period a 30 percent evaluation will 
be assigned.  With at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period a 10 percent 
rating will be assigned.  With less than 5 percent of the 
entire body or less than 5 percent of exposed areas affected, 
and; no more than topical therapy required during the past 
12-month period a zero percent rating will be assigned. Or 
rate as disfigurement of the head, face, or neck (DC 7800) or 
scars (DC's 7801, 7802, 7803, 7804, or 7805), depending upon 
the predominant disability.  38 C.F.R. § 4.118, Code 7806, 
effective as of August 30, 2002.  

The veteran has been afforded several compensation 
examinations over the years.  In August 1998 it was reported 
that the veteran had developed what he described as eczema of 
the elbows and knees.  These scaly itchy eruptions occurred 
mostly in the spring and fall.  On examination, increased 
skin markings were visible on the elbows and knees.  Slight 
scaling and lichenification was visible in these areas.  No 
lesions were present on the hands.  There were numerous 
hyperpigmented; well-defined macules were visible on the arms 
and legs.  The diagnoses included lichen simplex chronicus, 
xerosis, and lentigines.  

An examination was conducted by VA in March 2004.  The 
veteran stated that he began having problems with his skin 
sometime in the mid-1980's, with his problems primarily on 
the knees and elbows.  He noticed itching, redness, drainage, 
scaling, and slight cracking.  He had been to the 
dermatologist when some scrapings were performed and the 
diagnosis was lichen simplex chronicus, with treatment being 
the application for some lotion.  On examination of the skin, 
there were no lesions seen on exposed area, except both knees 
and elbows.  Both elbows appeared almost normal, but there 
was very slight redness.  There were no ulcerations, 
exfoliation and no erythema seen.  Examination of the knees 
showed very minimal area of redness, but no exfoliation, 
disfigurement or ulceration.  The diagnosis was lichen 
simplex chronicus, under control without the current use of 
mediation.  The total body surface area involved was probably 
less than one percent.  

The examinations of record do not show symptoms of skin 
disability that would warrant a compensable evaluation under 
either the old or new regulatory criteria applicable.  The 
veteran has not demonstrated exfoliation, exudation or 
itching on an exposed surface or extensive area.  Nor has he 
demonstrated a total body surface of over 5 percent or the 
need for topical medication for control of the disability.  
As the criteria for a compensable evaluation has not been 
demonstrated of record, an increased award is not warranted.  

Service connection for vitreous floaters of the eyes was 
established by rating decision of the RO dated in December 
1996, with the current noncompensable evaluation assigned at 
that time.  The veteran's disorder has been rated as 
analogous to detachment of the retina under 
38 C.F.R. § 4.84a, Code 6008.  This disability, in chronic 
form, is to be rated from 10 percent to 100 percent for 
impairment of visual acuity or field loss, pain, rest-
requirements, or episodic incapacity, combining an additional 
rating of 10 percent during continuance of active pathology.  
The minimum rating during active pathology is 10 percent.  

An examination was conducted by VA in August 1996.  He 
complained of mild irritation to both eyes, with occasional 
photophobia.  There was no pain or redness to the eyes.  He 
explained that he had seen floating spots for several years; 
however, there were no retinal detachment symptoms associated 
with those.  On vision examination, visual acuity was 
correctable to 20/20 in each eye at both distance and near.  
Dilated fundus examination showed evidence of posterior 
vitreous separation, but there was no Weiss ring present.  
Therefore, this could not be termed a posterior vitreous 
detachment.  The macular periphery was clear and normal, with 
no holes, tears or detachments.  The assessment was posterior 
vitreous separation in both eyes; however there was no Weiss 
ring.  Therefore, it could not be termed a posterior vitreous 
detachment.  

An examination was conducted by VA in March 2004.  At that 
time, the veteran's history of vitreous floaters that were 
more significant in the right eye, versus the left.  
Corrected distance and near visual acuity was 20/20 in each 
eye.  Pupillary reactions were equal, round and reactive to 
light.  Extraocular muscles were full in each eye.  
Confrontations were full in each eye.  Slit-lamp examination 
revealed normal lids and lashes.  The corneas were clear.  
The anterior chambers were deep and quiet.  Irides were free 
of neovascularization and clear lenses.  Dilated fundus 
examination revealed a cup-to-disc ratio of .5 in each eye.  
The macula was flat and healthy in each eye.  The periphery 
was flat and intact to 360 degrees in each eye.  Asteroid 
hyalosis was noted in the vitreous of the left eye.  The 
diagnosis was asteroid hyalosis in the left eye, for which he 
is likely symptomatic with his floater symptoms.  

The veteran's eye disorder does not cause any impairment of 
visual acuity, with both distant and near vision correctable 
to 20/20.  Nor is active pathology demonstrated in either eye 
on examination.  As such, the requirements for a compensable 
evaluation have not been established in the record and a 10 
percent evaluation must be denied.  


ORDER

An initial rating for a hiatal hernia, with reflux 
esophagitis, in excess of 10 percent disabling, is denied.

An initial rating for right carpal tunnel syndrome in excess 
of 10 percent disabling, is denied.  

An initial 10 percent rating, but no more, for left carpal 
tunnel syndrome is warranted subject to the controlling 
regulations governing the payment of monetary benefits.  

An initial compensable rating for lichen simplex chronicus is 
denied.  

An initial compensable rating for vitreous floaters in the 
eyes is denied.  


REMAND

Regarding the veteran's cervical and lumbar spine 
disabilities, it is noted that recent correspondence received 
from the veteran shows that he had been evaluated by a 
private physician at Johns Hopkins Bayview Spine Center on 
July 31, 2006 and was to undergo the implantation of a spinal 
cord stimulator in November 2006.  He indicated that the 
findings from the July examination showed increased 
disability in his spinal disorders and that the implantation 
of the stimulator was relevant to this claim.  In addition, 
the veteran reported that he was to have an examination at VA 
neurosurgery department in August 2006.  These examination 
reports should be associated with the claims file prior to 
appellate consideration.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary 
consent, the RO should obtain copies of 
all records of recent treatment at 
Johns Hopkins Spine Center as well as 
the VAMC.  If necessary, the veteran 
should be scheduled for a compensation 
examination to ascertain the nature and 
extent of his spinal disorders 
following the implantation of the 
spinal cord stimulator.  

2.  Thereafter, the RO should 
readjudicate the issues remaining on 
appeal.  If the determination remains 
unfavorable to the veteran, he should 
be provided with a supplemental 
statement of the case (SSOC) that 
addresses all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity 
to respond to the SSOC prior to 
returning the case to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


